Citation Nr: 1410459	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder arthritis prior to September 6, 2011.

2.  Entitlement to a rating in excess of 40 percent for left shoulder arthritis since September 6, 2011.  

3.  Entitlement to service connection for a disability manifested by sciatica, claimed as secondary to a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

The Veteran testified before the undersigned in a May 2013 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. 


FINDINGS OF FACT

1.  For the rating period prior to September 6, 2011, the Veteran's left shoulder disability has been manifested by, at worst, flexion to 102 degrees, abduction to 81 degrees, external rotation to 10 degrees, and internal rotation to 50 degrees, with pain. 

2.  For the rating period beginning September 6, 2011, the Veteran's left shoulder disability has not manifested fibrous nonunion or loss of the head of the humerus.

3.  Sciatica is not shown.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 6, 2011, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2013).

2.  For the rating period beginning September 6, 2011, the criteria for a rating in excess of 40 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200, 5202 (2013).

3.  Sciatica was not incurred in or aggravated by service nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Left Shoulder

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 
38 C.F.R. § 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).


Prior to September 6, 2011

For the rating period prior to September 6, 2011, the Veteran's left (non-dominant) shoulder disability was rated as 20 percent disabling under DC 5201.  Under DC 5201 (arm, limitation of motion of), a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees from the side.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I (2013).  Plate I under 38 C.F.R. § 4.71a also reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.

The evidence of record prior to September 6, 2011, includes a November 2008 VA examination where the Veteran reported pain and stiffness of the left shoulder.  Range of motion showed flexion from 0 to 130 degrees, abduction to 130 degrees, external rotation to 70 degrees, and internal rotation to 50 degrees, all with pain. With repetitive movement, pain increased and there was weakness with lack of endurance with no additional loss of motion.  An x-ray of the left shoulder showed post-surgical changes with metallic screws in place in the glenoid with severe osteoarthritis with heterotopic ossification at the glenoid and the humeral head.  Ankylosis of the left shoulder was not noted. 

In a February 2009 VA treatment record, left shoulder range of motion showed flexion to 102 degrees, abduction to 81 degrees, external rotation to 10 degrees, and internal rotation to 60 degrees.  In an April 2009 VA treatment record, left shoulder range of motion showed flexion to 120 degrees, abduction to 105 degrees, external rotation to 10 degrees, and internal rotation to 60 degrees.

The evidence does not show that the Veteran's left shoulder motion was limited to 25 degrees from the side as required for a higher rating of 30 percent under DC 5201.  As indicated on the VA examination in 2008 and following VA treatment records, with consideration of the point at which pain began, range of motion showed, at worst, flexion to 102 degrees, abduction was to 81 degrees, external rotation was to 10 degrees, and internal rotation was to 50 degrees.  The Board finds that such movements, even when factored for the endpoint where pain began were not reflective of motion limited to 25 degrees from the side.  As such, a higher rating under DC 5201 is not warranted.

Further, the Board acknowledges that there was objective evidence of pain following repetitive motion, but there was no additional limitations after repetitions of range of motion as reported on VA examination in November 2008.  A higher rating is not be warranted in this case because the 20 percent rating assigned adequately compensates him for any functional impairment that he experiences due to his left shoulder disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation, DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, nonunion or flail shoulder, and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, prior to September 6, 2011, there is no evidence of ankylosis of the left shoulder (DC 5200) or fibrous union, nonunion, or flail shoulder (DCs 5202).  Further, as 20 percent is the highest rating under DC 5203, a higher rating under this code is not available.  For these reasons, the Board finds no provision upon which to assign a separate or higher rating greater than 20 percent prior to September 6, 2011, for the Veteran's left shoulder disability.

Since September 6, 2011

The Veteran's left shoulder disability is currently rated as 40 percent under DC 5200 since September 6, 2011.  The Board notes that a 40 percent rating is the highest rating under DC 5200.  As such, a higher rating under DC 5200 is not available.

Another applicable code (DC 5202) allows for a 50 or 70 percent rating for non-dominant impairment of the humerus.  Specifically, a 50 percent rating is warranted for nonunion of the humerus (false flail joint), and a 70 percent rating is warranted for loss of head of the humerus (flail shoulder).  

The Veteran was afforded a VA shoulder examination in September 2011 which noted that he had osteoarthritis of the left acromioclaivicaular joint.  The examiner did not note malunion or nonunion of the clavicle or scapula or any impairments involving the humerus.  Moreover, he does not maintain, and the evidence does not otherwise reflect, that he had nonunion or loss of the head of the humerus at any time during the appeal period.  

The Board has also considered the Veteran's lay statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


Service Connection for Sciatica

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sciatica (organic disease of the nervous system) is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran contends that his sciatica of the lower extremities is caused by the service-connected left shoulder disability.

Upon review of all the evidence of record, the Board finds that the Veteran does not have a current disability of sciatica.  Initially, the Board notes that every reference made to sciatica in the record is based on the Veteran's own statements, and not a confirmed diagnosis.  VA treatment records reflect notations of "past medical history" of sciatica, but no current diagnosis.  

For example, in a VA treatment record dated September 2012, the physician noted that the Veteran likely had sciatica in the past, but currently was without sciatica.  The VA physician also stated that she had explained to the Veteran that she was not able to attribute all of the Veteran's pain, including back pain, to his left shoulder disability.  Other VA treatment records dated May 2007 and March 2008 do not reveal current complaints of sciatica, but only note sciatica as a past medical history.  

In order to assist in determining whether the Veteran had sciatica related to the service-connected left shoulder disability, he was scheduled for a VA examination in September 2008.  However, the record reflects that he failed to report to the examination without good cause.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as is the case here, the claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2013).  As the record does not demonstrate a current diagnosis of sciatica, the appeal is denied.  

The Board has considered the Veteran's lay statements that he has sciatica of the lower extremities as a result of his service-connected left shoulder disability.  As a lay person, he is competent to report symptoms, such as pain and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of sciatica.  Sciatica is a complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests observable symptomatology that may overlap with other disorders.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a current sciatica disability.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Therefore, without a current disability, there may be no claim for sciatica.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same September 2008 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, the May 2013 Board hearing transcript, and the Veteran's statements.  He also underwent a VA examination in November 2008 but failed to report for an examination scheduled in September 2008.  

The Board finds the VA examination was thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for left shoulder arthritis prior to September 6, 2011, is denied.

A rating in excess of 40 percent for left shoulder arthritis since September 6, 2011, is denied.  

Service connection for a disability manifested by sciatica, claimed as secondary to a left shoulder disability is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


